
	

113 HR 2400 IH: Organic Standards Protection Act
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2400
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mrs. Capps (for
			 herself, Mr. Hanna,
			 Mr. DeFazio, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Organic Foods Production Act of 1990 to
		  require recordkeeping and authorize investigations and enforcement actions for
		  violations of such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organic Standards Protection
			 Act.
		2.Recordkeeping,
			 investigations, and enforcementThe Organic Foods Production Act of 1990 is
			 amended by inserting after section 2120 (7 U.S.C. 6519) the following:
			
				2120A.Recordkeeping,
				investigations, and enforcement
					(a)Recordkeeping
						(1)In
				generalExcept as otherwise provided in this title, all persons,
				including producers, handlers, and certifying agents, required to report
				information to the Secretary under this title shall maintain, and make
				available to the Secretary on the request of the Secretary, all contracts,
				agreements, receipts, and other records associated with the organic
				certification program established by the Secretary under this title.
						(2)Duration of
				recordkeeping requirementA record covered by paragraph (1) shall
				be maintained—
							(A)by a person
				covered by this title, except for a certifying agent, for a period of 5 years
				beginning on the date of the creation of the record; and
							(B)by a certifying
				agent, for a period of 10 years beginning on the date of the creation of the
				record.
							(b)Confidentiality
						(1)In
				generalSubject to paragraph (2), and except as provided in
				section 2107(a)(9) and as otherwise directed by the Secretary or the Attorney
				General for enforcement purposes, no officer, employee, or agent of the United
				States shall make available to the public information, statistics, or documents
				obtained from or made available by any person under this title, other than in a
				manner that ensures that confidentiality is preserved regarding the identity of
				persons, including parties to a contract, and proprietary business
				information.
						(2)Violators and
				nature of actionsThe Secretary may release the name of the
				violator and the nature of the actions triggering an order or revocation under
				subsection (e).
						(c)Investigation
						(1)In
				generalThe Secretary may take such investigative actions as the
				Secretary considers to be necessary to carry out this title—
							(A)to verify the
				accuracy of any information reported or made available under this title;
				and
							(B)to determine, with
				regard to actions, practices, or information required under this title, whether
				a person covered by this title has committed, or will commit, a violation of
				any provision of this title, including an order or regulation promulgated by
				the Secretary.
							(2)Investigative
				powersThe Secretary may administer oaths and affirmations,
				subpoena witnesses, compel attendance of witnesses, take evidence, and require
				the production of any records required to be maintained under subsection (a) or
				section 2112(d) or 2116(c) that are relevant to the investigation.
						(d)Unlawful
				ActIt shall be unlawful and a violation of this title for any
				person covered by this title—
						(1)to fail or refuse
				to provide, or delay the timely provision of, accurate information required by
				the Secretary under this section;
						(2)to violate—
							(A)an order of the
				Secretary;
							(B)a revocation of
				the organic certification of a producer or handler; or
							(C)a revocation of
				the accreditation of a certifying agent; or
							(3)to sell, or
				attempt to sell, a product that is represented as being organically produced
				under this title (including an order or regulation promulgated under this
				title) if in fact the product has been produced or handled by an operation that
				is not yet a certified organic producer or handler under this title.
						(e)Enforcement
						(1)Order
							(A)In
				generalThe Secretary may issue an order to stop the sale of an
				agricultural product that is labeled or otherwise represented as being
				organically produced in cases of suspected fraudulent or otherwise unlawful
				acts as described in subsection (d) that are willful, noncorrectable, or the
				subject of a combined noncompliance and adverse action until the product can be
				verified—
								(i)as
				meeting the national and State standards for organic production and handling as
				provided in sections 2105 through 2114;
								(ii)as having been
				produced or handled without the use of a prohibited substance listed under
				section 2118; and
								(iii)as being
				produced and handled by a certified organic operation.
								(B)Affirmative
				defense to stop sale order
								(i)In
				generalIf a producer or handler has a valid organic
				certification from the Department of Agriculture, the burden shall shift to the
				Secretary to prove fraud or unlawful activity that is willful, noncorrectable,
				or the subject of a combined noncompliance and adverse action before a stop
				sale order under subparagraph (A) may be implemented.
								(ii)Information
									(I)In
				generalThe producer or handler shall comply with any requests of
				the Secretary for documents and other information not later than 30 days after
				a request is made.
									(II)NoncomplianceIf
				the producer or handler fails to comply within the period described in
				subclause (I), the Secretary may issue a stop sale order.
									(C)Appeal of stop
				sale order
								(i)In
				generalIf the Secretary proves fraud or unlawful activity that
				is willful, noncorrectable, or the subject of a combined noncompliance and
				adverse action, the determination may be appealed through an expedited
				administrative appeal process.
								(ii)DeadlineThe
				expedited appeal process shall be completed not later than 30 days after the
				date of the issuance of the stop sale order.
								(iii)StayAny
				stop sale order shall be stayed pending the 30 day-expedited appeal under this
				subparagraph.
								(2)Certification or
				accreditationAfter notice and opportunity for an administrative
				appeal under section 2121, if a violation described in subparagraph (A)(ii) is
				determined to have occurred and is an unlawful act under subsection (d), the
				Secretary shall revoke the organic certification of the producer or handler, or
				the accreditation of the certifying agent.
						(3)Violation of
				order or revocationA person who violates an order to stop the
				sale of a product as an organically produced product under paragraph (1), or a
				revocation of certification or accreditation under paragraph (2), shall be
				subject to 1 or more of the penalties provided under subsections (a) and (b) of
				section 2120.
						(f)Appeal
						(1)In
				generalAn order under subsection (e)(1), or a revocation of
				certification or accreditation under subsection (e)(2)(B), shall be final and
				conclusive unless the affected person files an appeal of the order—
							(A)first, to the
				administrative appeals process established under section 2121(a); and
							(B)after a final
				decision of the Secretary, if the affected person so elects, to a United States
				district court as provided in section 2121(b) not later than 30 days after the
				date of the determination under subparagraph (A).
							(2)StandardAn
				order under subsection (e)(1)(A), or a revocation of certification or
				accreditation under subsection (e)(2), shall be set aside if the order, or the
				revocation of certification or accreditation, fails to comply with section 706
				of title 5, United States Code.
						(g)Noncompliance
						(1)In
				generalIf a person covered by this title fails to obey an order,
				or a revocation of certification or accreditation, described in subsection
				(f)(2) after the order or revocation has become final and conclusive or after
				the appropriate United States district court has entered a final judgment in
				favor of the Secretary, the United States may apply to the appropriate United
				States district court for enforcement of the order, or the revocation of
				certification or accreditation.
						(2)EnforcementIf
				the court determines that the order or revocation was lawfully made and duly
				served and that the person violated the order or revocation, the court shall
				enforce the order or revocation.
						(3)Civil
				penaltyIf the court finds that the person violated the order or
				revocation, the person shall be subject to a civil penalty of not more than
				$10,000 for each
				offense.
						.
		
